      Case 3:18-cv-00453-MCR-CJK Document 139 Filed 12/17/18 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION

N.P., a minor, by EDDIE PERILLO,
his natural guardian
v.                                          CASE NO. 3:18cv453/MCR/CJK
THE SCHOOL BOARD OF
OKALOOSA COUNTY, et al.

                             REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on     December 14, 2018

Motion/Pleadings: PLAINTIFF’S SECOND UNOPPOSED MOTION FOR
                  EXTENSION OF TIME TO RESPOND TO DEFENDANT,
                  THE SCHOOL BOARD OF OKALOOSA COUNTY,
                  FLORIDA’S MOTION TO DISMISS [additional 7 days,
                  to December 21, 2018]
Filed by     Plaintiff           on December 14, 2018            Doc. # 137
Response                         on                              Doc. #

           Stipulated           Joint Pleading
  X        Unopposed            Consented

                                      JESSICA J. LYUBLANOVITS
                                      CLERK OF COURT
                                      /s/ Kathy Rock
                                      Deputy Clerk: Kathy Rock


       On consideration, the motion is GRANTED, as requested.
       DONE and ORDERED this 17th day of December 2018.


                                        M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
